DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 8-12, 15-17 are allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 4/8/22, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. Pub. No. 20180044108) in view of Jin et al. (U.S. Patent No. 8317051).
Regarding Claim 14, Ackerman discloses a diaper pail 10 (figure 3)in combination with a plastic bag 103Li (figure 3), the diaper pail comprising a container defining an interior compartment and having an open top surrounded by one or more top side edges (figure 3), wherein the one or more top side edges define an upwardly extending top side ridge circumscribing the open top (figure 3), and wherein the plastic bag has a bag open end (figure 4), the bag being received over the top side ridge and sandwiched between the top side ridge and securing frame (figure 4, when combined with the securing frame of Jin et al.) .  Ackerman does not disclose a dual lid assembly, the lid assembly including an outer lid pivotally connected to a top side edge of the one or more top side edges by an outer hinge and configured to cover the open top and to substantially cover the side edges, and an inner lid wholly contained within and smaller than the outer lid, the inner lid being pivotally connected to the outer lid by an inner hinge and provide access to the interior compartment when opened and a securing frame with a downwardly facing securing channel, the securing channel being configured to be received over the top side ridge.  However, Jin et al. teaches a dual lid assembly, the lid assembly including an outer lid 2 (figure 1) pivotally connected to a top side edge of the one or more top side edges by an outer hinge 11/21/24 (figure 1) and configured to cover the open top and to substantially cover the side edges (Figure 1), and an inner lid 3 (figure 1) wholly contained within and smaller than the outer lid (Figure 1), the inner lid being pivotally connected to the outer lid by an inner hinge 32 (figure 1) and provide access to the interior compartment when opened and a securing frame 1 (figure 1) with a downwardly facing securing channel (lower portion of 1, figure 1), the securing channel being configured to be received over the top side ridge (when combined with Ackerman bin).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ackerman to include a lid, as taught by Jin et al., in order to allow for various sized access points to the interior.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 1-6, 8-12, 15-17 and 20 are allowed.
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733